Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 12/31/2020.  Claims 1, 3, 7, 9, 11, 18 are amended; claims 6, 8, 12 are cancelled; and claims 22-23 are added.  Accordingly, claims 1-5, 7, 9-11, and 13-23 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 9-11, and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 recites “polycarbonate polysiloxane copolymer component present in amount of 0 wt% to less than 5 wt%”.  However, there is support only for polycarbonate polysiloxane in amount from greater than about 0 wt% to about less than 5 wt% in the originally filed disclosure, but not for 0 wt% as claimed.
Claims 2, 4-5, 7, 9-11, 13-17, 21 and 23 are subsumed by this rejection because of the dependence either directly or indirectly on claim 1.
Claim 7 recites “polycarbonate polysiloxane copolymer component present in amount of 0 wt%”.  However, there is support only for polycarbonate polysiloxane in amount from greater than about 0 wt% to about less than 5 wt% in the originally filed disclosure, but not for 0 wt% as claimed.
Claim 18 recites “polycarbonate polysiloxane copolymer component present in amount of 0 wt% to 3 wt%”.  However, there is support only for polycarbonate polysiloxane in an amount from greater than about 0 wt% to about less than 5 wt% in the originally filed disclosure, but not for 0 wt% as claimed.
Claims 19-20 are subsumed by this rejection because of the dependence either directly or indirectly on claim 18.
Claim 22 recites “0 wt% to 3 wt% of polycarbonate polysiloxane copolymer”. However, there is support only for polycarbonate polysiloxane in an amount from greater than about 0 wt% to about less than 5 wt% in the originally filed disclosure, but not for 0 wt% as claimed.


Claim Rejections - 35 USC § 103

Claim 1-3, 5, 9-11, 13-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2006/0199879 A1) in view of Farah e al (US 5,416,148) and Schottland et al (US 2004/0102563 A1).
Regarding claims 1, 3 and 18, Agarwal discloses in example 2, a composition comprising 67.56% by weight of polycarbonate (i.e. reads on polycarbonate and its amount in present claims 1, 3 and 18), 9.5% by weight of SAN (i.e. reads on styrene-acrylonitrile copolymer and its amount in present claims 1, 3 and 18), 8% by weight of impact modifier (see also paragraphs 0055 and 0097 - reads on high-rubber grafted acrylonitrile-butadiene-styrene copolymer and its amount in present claims 1, 3 and 18), and 8% by weight of talc (i.e. reads on mineral filler talc in present claims 1, 3 and 18).  Fillers may be present in amounts of about 0 to about 40 parts by weight (paragraph 0072) which overlaps with the amount of talc in present claims 1, 3 and 18.  Colorants such as pigments and dye additives may be present in amounts of about 0.01 parts by weight to about 10 parts by weight based on 100 parts by weight of polycarbonate resin and impact modifier.  Examples of colorants include carbon black (paragraph 0078) which reads on colorant and overlaps with its amount in present claims 1, 3 and 18.  Flame retardants, such as aromatic phosphates often used with polycarbonate compositions may be included (paragraphs 0082-0083) in amounts of about 1 to about 20 parts by weight based on 100 parts by weight of polycarbonate component and impact modifier (paragraph 0085) which reads on the flame retardant and overlaps with its amount in present claims 1, 3 and 18.
Agarwal is silent with respect to particle size of high-rubber grafted ABS copolymer; polyethylene and its amount; and improved surface appearance with no clear streaks; and differs with respect to the amount of polycarbonate polysiloxane copolymer.
However, regarding particle size of high-rubber grafted ABS copolymer, Agarwal teaches that particle size of butadiene phase is about 0.01 microns to about 20 microns.  The butadiene phase may comprise about 5 to 95% by weight of the ABS impact modifier (paragraph 0062).  Therefore, in light of the teachings in general disclosure of Agarwal, one skilled in art prior to the filing of present application would have a reasonable basis to expect the ABS impact modifier, of Agarwal, comprising 95% by weight of butadiene and 5% by weight of a combination of styrene and acrylonitrile to have average particle size in the overlapping range of up to 0.5 microns, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding polyethylene and its amount, Farah et al teach a blend of polycarbonate and a substantially linear ethylene polymer which has a desirable balance of impact and solvent resistance properties (abstract).  See example 2 (Table II), wherein ITP (i.e. linear ethylene polymer) is present in amounts of 2.5% by weight.  Examples 2-3 indicate that blending a small amount of substantially linear ethylene polymer to a polycarbonate composition containing a conventional impact modifier yields a composition having a desirable balance of several properties.  Example 2, shows distinctly improved low temperature Izod (col. 22, lines 25-33). Typically, the substantially linear ethylene polymers are copolymers of ethylene and one or more olefins including 1-butene (col. 7, lines 42-51).  Therefore, in light of the teachings in Farah et al, it would have been obvious to one skilled in art prior to the filing of present application, to add the polyethylene copolymer comprising ethylene and 1-butene in amounts falling within the presently claimed range of greater than 0% by weight to about 5% by weight, to the polycarbonate composition, of Agarwal, for above mentioned advantages.
Regarding improved surface appearance with no clear streaks, Schottland et al teach non-streaking black color formulations containing polycarbonate-siloxane copolymer, and a colorant combination comprising at least one organic colorant and at least one inorganic colorant (abstract).  The polycarbonate-siloxane block copolymer may be blended with other polymers, for example a polycarbonate homopolymer (paragraph 0044). See example E (Table 1), wherein the colorant combination comprises 0.5% by weight of carbon black and 0.98% by weight of other colorants for a total of 1.48%.  Therefore, in light of the teachings in Schottland et al and given that Agarwal contemplates addition of pigments such as carbon black and other dyes, it would have been obvious to one skilled in art prior to the filing of present application, to add colorant composition, of Schottland et al, to polycarbonate composition in example 2, of Agarwal in view of Farah et al, for obtaining an article with no clear streaks.
Regarding amount of polycarbonate polysiloxane copolymer, Agarwal et al teach that in the production of polycarbonate-polysiloxane copolymer, amount of dihydroxy polydiorganosiloxane is selected so as to provide the desired amount of polydiorganosiloxane units in the copolymer.  The amount of polydiorganosiloxane units may vary from 1 wt% to 99 wt% with the balance being carbonate units (paragraph 0040).  The siloxane component of polycarbonate-polysiloxane is believed to yield the superior ductility characteristics.  To achieve at least 1 wt% siloxane in the composition using polycarbonate-polysiloxane copolymer containing 20 wt% siloxane, the composition may comprise at least 5 wt% by weight of polycarbonate-polysiloxane copolymer or at least 10 wt% of a polycarbonate-polysiloxane copolymer containing only 10 wt% siloxane in the copolymer (paragraph 0042).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to include polycarbonate-polysiloxane copolymer containing any amount of siloxane including from 40 to 99 wt% to achieve at least 1 wt% siloxane by using lower than 5 
Regarding claim 2, see formula E (Table 1) of Schottland et al wherein the colorant composition comprises carbon black in amounts of 0.5% by weight.
Regarding claim 5, see examples, of Agarwal, wherein the polycarbonate is a BPA polycarbonate (i.e. reads on aromatic polycarbonate - it is noted that BPA is aromatic).
Regarding claim 9, see example 2, of Agarwal, wherein talc used has a median particle size of 2 to 3 microns (paragraph 0097).
Regarding claim 10, Agarwal teaches that flame retardants, such as aromatic phosphates often used with polycarbonate compositions may be included (paragraphs 0082-0083).
Regarding claim 11, see example 2 (Table 1A), of Agarwal, wherein the composition comprises 0.6% by additives such as antioxidants and mold release agents (paragraph 0097 and 0099).
Regarding claim 13, see example 2, of Agarwal, wherein the Izod impact strength is 23.9 kJ/m2 at 230C (paragraph 0114).  Given that Izod impact strength is as high as 23.9 kJ/m2 at 230C, one skilled in art prior to the filing of present application would have a reasonable basis to expect the Charpy impact strength to be at least 7 kJ/m2 using ISO 179 test standard.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 14, see example 2, of Agarwal, wherein the HDT is 1290C (paragraph 0114).  Given that HDT is as high as 1290C, one skilled in art would have a reasonable basis to expect the HDT using the ISO 75, 18.6 kg test standard to be at least 760C.  Since PTO cannot conduct experiments, the burden of proof is shifted to the 
Regarding claim 15, see example 2, of Agarwal, wherein the Spiral Flow Length is 18.2 inches (i.e. about 462 mm) and measured on a sample with a thickness of 2.3 mm (paragraphs 0106, 0114).  Given that thickness of the sample is 2.3 mm and is higher than the presently claimed thickness of 2.0 mm, one skilled in art prior to the filing of present application would have a reasonable basis to expect the spiral flow length of at least 500 mm in a sample, of Agarwal, having a thickness of 2.0 mm.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 16, given that composition, of Agarwal, comprises flame retardant in overlapping amounts, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition, of Agarwal in view of Farah et al and Schottland et al, to achieve a UL 94 5 VB rating at a thickness of at least about 1.8 mm, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 17, see 6a to 6f above.
Regarding claims 19-20, Agarwal teaches that thermoplastic compositions can be molded into variety of articles by means of injection and extrusion molding (paragraph 0094).
Regarding claim 23, in addition to 6m above, see examples 1 to 11 (Table 1B), of Agarwal, wherein the average Izod impact strength is as high as about 65 kJ/m2.  Given that Izod impact strength is as high as about 65 kJ/m2 at 230C, one skilled in art prior to the filing of present application would have a reasonable basis to expect the impact 2 using ISO 179 at 230C using a 4 J Hammer.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2006/0199879 A1) in view of Farah e al (US 5,416,148), Schottland et al (US 2004/0102563 A1) and Yoneda et al (JP 03-243655 A).
The discussion with respect to Agarwal, Farah et al and Schottland et al in paragraph 6 above is incorporated here by reference.
Agarwal, Farah e al and Schottland et al are silent with respect to a mixture of polycarbonates with different molecular weight.
However, Agarwal in the general disclosure teach that polycarbonates have a weight average molecular weight of 10,000 g/mol to about 200,000 g/mol (paragraph 0022).  Additionally, Yoneda et al teach a polycarbonate composition having high modulus and melt flowability, excellent solvent resistance and impact resistance by blending polycarbonates with different molecular weights (abstract).  See example 1, wherein the composition comprises 60% by weight of polycarbonate having a molecular weight of 65,000 and 40% by weight of polycarbonate having a molecular weight of 10,300.  Therefore, in light of the teachings in Yoneda et al and given that Agarwal contemplates using polycarbonates with a molecular weight in the range of 10,000 g/mol to 200,000 g/mol, it would have been obvious to one skilled in art prior to the filing of present application to use a combination of two different polycarbonates having different molecular weights one having molecular weight greater than 45,000 and other less than 45,000, in the composition of Agarwal in view of Farah et al and Schottland et al and, for above mentioned advantages.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2006/0199879 A1) in view of Farah e al (US 5,416,148), Schottland et al (US 2004/0102563 A1) and Yoneda et al (JP 03-243655 A).
Regarding claim 22, Agarwal discloses in example 2, a composition comprising 67.56% by weight of polycarbonate (i.e. reads on polycarbonate and its amount in present claim 22), 9.5% by weight of SAN (i.e. reads on styrene-acrylonitrile copolymer and its amount in present claim 22), 8% by weight of impact modifier (see also paragraphs 0055 and 0097 - reads on high-rubber grafted acrylonitrile-butadiene-styrene copolymer and its amount in present claim 22), and 8% by weight of talc (i.e. reads on mineral filler talc in present claim 22).  Fillers may be present in amounts of about 0 to about 40 parts by weight (paragraph 0072) which overlaps with the amount of talc in present claim 22.  Colorants such as pigments and dye additives may be present in amounts of about 0.01 parts by weight to about 10 parts by weight based on 100 parts by weight of polycarbonate resin and impact modifier.  Examples of colorants include carbon black (paragraph 0078) which reads on colorant and overlaps with its amount in present claim 22.  Flame retardants, such as aromatic phosphates often used with polycarbonate compositions may be included (paragraphs 0082-0083) in amounts of about 1 to about 20 parts by weight based on 100 parts by weight of polycarbonate component and impact modifier (paragraph 0085) which reads on the flame retardant and overlaps with its amount in present claim 22.
Agarwal is silent with respect to particle size of high-rubber grafted ABS copolymer; polyethylene and its amount; mixture of polycarbonates with different molecular weights; and improved surface appearance; and differs with respect to the amount of polycarbonate polysiloxane copolymer.
However, regarding particle size of high-rubber grafted ABS copolymer, Agarwal teaches that particle size of butadiene phase is about 0.01 microns to about 20 microns.  
Regarding polyethylene and its amount, Farah et al teach a blend of polycarbonate and a substantially linear ethylene polymer which has a desirable balance of impact and solvent resistance properties (abstract).  See example 2 (Table II), wherein ITP (i.e. linear ethylene polymer) is present in amounts of 2.5% by weight.  Examples 2-3 indicate that blending a small amount of substantially linear ethylene polymer to a polycarbonate composition containing a conventional impact modifier yields a composition having a desirable balance of several properties.  Example 2, shows distinctly improved low temperature Izod (col. 22, lines 25-33). Typically, the substantially linear ethylene polymers are copolymers of ethylene and one or more olefins including 1-butene (col. 7, lines 42-51).  Therefore, in light of the teachings in Farah et al, it would have been obvious to one skilled in art prior to the filing of present application, to add the polyethylene copolymer comprising ethylene and 1-butene in amounts falling within the presently claimed range of greater than 0% by weight to about 5% by weight, to the polycarbonate composition, of Agarwal, for above mentioned advantages.
Regarding mixture of polycarbonates with different molecular weights, Agarwal in the general disclosure teach that polycarbonates have a weight average molecular 
Regarding improved surface appearance, Schottland et al teach non-streaking black color formulations containing polycarbonate-siloxane copolymer, and a colorant combination comprising at least one organic colorant and at least one inorganic colorant (abstract).  The polycarbonate-siloxane block copolymer may be blended with other polymers, for example a polycarbonate homopolymer (paragraph 0044). See example E (Table 1), wherein the colorant combination comprises 0.5% by weight of carbon black and 0.98% by weight of other colorants for a total of 1.48%.  Therefore, in light of the teachings in Schottland et al and given that Agarwal contemplates addition of pigments such as carbon black and other dyes, it would have been obvious to one skilled in art prior to the filing of present application, to add colorant composition, of Schottland et al, to polycarbonate composition in example 2, of Agarwal in view of Farah et al, for obtaining an article with no clear streaks (i.e. improved appearance).
Regarding amount of polycarbonate polysiloxane copolymer, Agarwal et al teach that in the production of polycarbonate-polysiloxane copolymer, amount of dihydroxy polydiorganosiloxane is selected so as to provide the desired amount of polydiorganosiloxane units in the copolymer.  The amount of polydiorganosiloxane units may vary from 1 wt% to 99 wt% with the balance being carbonate units (paragraph 0040).  The siloxane component of polycarbonate-polysiloxane is believed to yield the superior ductility characteristics.  To achieve at least 1 wt% siloxane in the composition using polycarbonate-polysiloxane copolymer containing 20 wt% siloxane, the composition may comprise at least 5 wt% by weight of polycarbonate-polysiloxane copolymer or at least 10 wt% of a polycarbonate-polysiloxane copolymer containing only 10 wt% siloxane in the copolymer (paragraph 0042).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to include polycarbonate-polysiloxane copolymer containing any amount of siloxane including from 40 to 99 wt% to achieve at least 1 wt% siloxane by using lower than 3 wt% of the polycarbonate-polysiloxane copolymer, absent evidence to the contrary.

Claims 1, 3, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barren et al (WO 00/24828) in view of Farah e al (US 5,416,148).
Regarding claims 1, 3, and 18, Barren et al disclose a thermoplastic composition comprising aromatic polycarbonate resin (abstract).  See example 4, wherein the composition comprises 70.05 parts by weight of PC-3 (i.e. reads on the polycarbonate in present claims and its amount in present claims 1, 3 and 18), 8.3 parts by weight of SAN-3 (i.e. reads on the styrene-acrylonitrile copolymer and its amount in present claims 1, 3 and 18), 9 parts by weight of ABS HRG (i.e. reads on high-rubber grafted acrylonitrile-butadiene-styrene copolymer and its amount in present claims 1, 3 and 18), 11.5 parts by weight of FR (i.e. reads on flame retardant and its amount in present 
Barren et al are silent with respect to polyethylene and its amount.
However, Farah et al teach a blend of polycarbonate and a substantially linear ethylene polymer which has a desirable balance of impact and solvent resistance properties (abstract).  See example 2 (Table II), wherein ITP (i.e. linear ethylene polymer) is present in amounts of 2.5% by weight.  Examples 2-3 indicate that blending a small amount of substantially linear ethylene polymer to a polycarbonate composition containing a conventional impact modifier yields a composition having a desirable balance of several properties.  Example 2, shows distinctly improved low temperature Izod (col. 22, lines 25-33). Typically, the substantially linear ethylene polymers are copolymers of ethylene and one or more olefins including 1-butene (col. 7, lines 42-51).  Therefore, in light of the teachings in Farah et al, it would have been obvious to one skilled in art prior to the filing of present application, to add the polyethylene copolymer comprising ethylene and 1-butene in amounts falling within the presently claimed range of greater than 0% by weight to about 5% by weight, to the polycarbonate composition, of Barren et al, for above mentioned advantages.
Regarding claim 7, see 9a above.
Regarding claims 19 and 20, Barren et al teach that thermoplastic resin composition can be molded into variety of shapes by means of injection molding (page 25, lines 25-27).

Response to Arguments

The rejections under 35 U.S.C. 112(b) and 103 as set forth in paragraphs 5-8, of office action mailed 12/31/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (see paragraph 11 below).

The Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) comparative examples 1-3 that include more than 50 wt% of a low molecular weight polycarbonate relative to the total amount of polycarbonate do not meet the claimed impact value.  Comparative example 4 that includes more than 50 wt% of a low molecular weight polycarbonate relative to total amount of polycarbonate do not meet the claimed impact value; (B) examples A3-A6, A8-A12 and comparative examples A1-A8 that do not include claimed high rubber grafted acrylonitrile-butadiene-styrene copolymer component do not meet the claimed impact value; (C) Table 1 of Yoneda seems to indicate that the measured properties are generally similar regardless of the relative amounts of respective polycarbonates and no discernable trend is obviated.  When compared to comparative example 1 of Yoneda 
With respect to (A), comparative example 4 has more than 50 wt% of low molecular weight polycarbonate but exhibits the presently claimed charpy impact strength of 45.7 KJ/m2, HDT of 740C. This compares with at least about 7 KJ/m2 (see present claim 13), HDT of at least about 760C (see present claims 14, 21 and 23), and impact strength of 25 KJ/m2 (see present claims 21 and 23).  Hence, applicant’s argument with respect to the criticality of the amount of low and high molecular weight polycarbonate based on the total amount of polycarbonate is not convincing.  Additionally, one skilled in art would have a reasonable basis to expect the polycarbonate compositions, of Agarwal to having the presently claimed properties (see paragraph 6 above).
With respect to (B), primary reference of Agarwal teaches a composition comprising presently claimed high rubber grafted acrylonitrile-butadiene-styrene copolymer and would necessarily be expected to exhibit the claimed properties.
With respect to (C), examples 1 and 2 of Yoneda which include higher amounts of high molecular weight polycarbonate in the blend exhibit lower MI as opposed to the compositions in examples 3-5 which include higher amounts of low molecular weight polycarbonate.  Also note that comparative example 1, of Yoneda is not a proper comparison since it does not include any polycarbonate. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764